Title: To George Washington from John Jay, 19 November 1778
From: Jay, John
To: Washington, George


  
    Sir
    Fish Kill [N.Y.] 19th novr 1778
  
This will be delivered by my Brother, who will communicate & explain to your Excellency a mode of Correspondence, which may be of use, provided proper agents can be obtained. I have experienced its Efficacy by a three Years Trial. We shall remain absolutely silent on the Subject. I have the Honor to be with the highest Esteem & Respect Your Excellencys most obedient Servant

  John Jay

